                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING

MICHAEL DANIEL BOWMAN,

              Plaintiff,
v.                                                      Criminal Action No. 5:19-C V-255
                                                        (BAILEY)
MARSHALL COUNTY COMMISSION;
JOSEPH R. CANESTRARO, Assistant
Prosecuting Attorney, Marshall County
Prosecutors Office; RHONDA WADE,
Prosecuting Attorney, Marshall County
Prosecutor’s Office,

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone IDoc.

7]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (R&R”). Magistrate

Judge Mazzone filed his R&R on September 25, 2019, wherein he recommends plaintiffs

Complaint [Doe. 1] be dismissed as frivolous pursuant to 28 U.S.C.     §   1915(e)(2)(B) and

that plaintiffs Motion for Leave to Proceed in forma pauperis [Doc. 2] be denied as moot.

       Pursuant to 28 U.S.C.   §   636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,



                                             1
150 (1985). In addition, failure to file timely objections constitutes a waiver of de nova

review and the right to appeal this Court’s Order. 28 U.S.C.        §   636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94(4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due no later

than October 12,2019. To date, no objections have been filed. Accordingly, this Court will

review the R&R for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 7] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the plaintiffs

Complaint [Doc. 1] is DISMISSED and the plaintiffs Motion for Leave to Proceed in forma

pauperis [Doc. 2] is DENIED AS MOOT. Additionally, the plaintiffs Motion of Joinder

[Doc. 8] is hereby DENIED AS MOOT.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: Octoberl 2019.




                                                        TO N AlL EY
                                              UNITED STATES DISTRICT JUDGE




                                                2
